Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 6- 14 and 17- 20 are objected to because of the following informalities:  
   	Claim 1, line 1, the preamble “A polymer thick film electrically conductive paste composition” of claim 1 is different from the preamble “An electrically conductive adhesive comprising the paste composition” of claim 6 and also is different from the preamble “An electrically conductive polymer thick film” of claim 8 and also is different from the preamble “an article” of claim 9 and also is different from the preamble “a circuit assembly” of claim 17 .  
         However, claims 6, 8, 17 are depended on claims 1+5, 1+7, and 1, respectively. Please change the preamble of claim 6 be the same as the preamble of claim 1 or separate claims 6 to be the different independent claims or canceled these claims 6; similarly Please change the preamble of claim 8 be the same as the preamble of claim 1 or separate claims 8 to be the different independent claims or canceled these claims 8; Also, Please change the preamble of claim 17 be the same as the preamble of claim 1 or separate claims 17 to be the different independent claims or canceled these claims 17; because the preamble’s effect on claim scope, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" [see MPEP 2112.02]. Appropriate correction is required.
 	Claims 4, lines 1-4, Please spelling the letter “wt%”.
 	Claims 5 and 12, lines 4- 5, what is the unit of “8-25” and “4-7”.
 	Claims 7 and 13, lines 2-4, what is the unit of “1-10” and “7-10”.
3. 	Claims 1-5 and 15-16 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a polymer thick film electrically conductive paste composition, comprising conductive metal powder; a resin blend of polyol and phenoxy resin contain hydroxy groups (OH); blocked aliphatic polyisocyanate contains isocyanate groups (NCO); the resin blend and the blocked aliphatic polyisocyante are dissolved in the polar aprotic solvents and the metal powder is dispersed in the polar aprotic solvents. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831